DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5, 10, 12, 14, 16, 23-26, 28, 30, 32-33, 35, 38-40, 46, 48, 50, 55, 63, 66, 68, 70, 74, 77, 79, 81, 84 are pending.
Applicant’s election without traverse of Group I, claims 1, 3, 5, 10, 12, 14, 16, and 23-25, in the reply filed on 11/09/2022 is acknowledged.
Claims 26, 28, 30, 32-33, 35, 38-40, 46, 48, 50, 55, 63, 66, 68, 70, 74, 77, 79, 81, 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.
	Claims 1, 3, 5, 10, 12, 14, 16, and 23-25 are examined herein.

Priority
The instant application claims the domestic benefit of U.S. Provisional Application 63/047,615.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informality: “Gpa.” Correction to GPa is recommended.
Claim 1 is further objected to because of the following informality: “Young’s Modulus.” Capitalization of modulus is unnecessary.
Claim 5 is objected to because of the following convoluted phrase: “The ELM of claim 1, consisting essentially of microbial cells, wherein the microbial cells are Escherichia coli, Lactobacillus rhamnosus, or Saccharomyvces cerevisiae.“ Correction to “The ELM of claim 1, consisting essentially of Escherichia coli, Lactobacillus rhamnosus, or Saccharomyces cerevisiae” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, 3, 5, 10, 12, 14, 16, and 23-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Escherichia coli, Lactobacillus rhamnosus, and Saccharomyces cerevisiae are required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of Escherichia coli, Lactobacillus rhamnosus, and Saccharomyces cerevisiae.
The process disclosed in the specification does not appear to be repeatable, as evidenced by the high degree of variability in the Young’s modulus presented in Figure 10B. It is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Without access to the specific strains of Escherichia coli, Lactobacillus rhamnosus, and Saccharomyces cerevisiae used to make the invention, one of ordinary skill is not enabled to make an ELM with at least 5 GPa. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claim 1, 3, 5, 10, 12, 14, 16, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an engineered living material comprising Escherichia coli or Lactobacillus rhamnosus once the above biological deposit is made, does not reasonably provide enablement for Saccharomyces cerevisiae.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The Applicant' s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention and breadth of the claims. The nature of the invention is an engineered living material (ELM), comprising a plurality of microbial cells, wherein the ELM has a Young's Modulus of at least 5 GPa (recited in claim 1). Claim 5, which depends from claim 1, narrows the scope to an ELM consisting essentially of microbial cells, wherein the microbial cells are Escherichia coli, Lactobacillus rhamnosus, or Saccharomyces cerevisiae. 
	Amount of guidance and working examples. The specification discloses embodiments of the invention in Figure 10. Figure 10B shows the Young’s modulus of ELM consisting essentially of Escherichia coli, Lactobacillus rhamnosus, or Saccharomyces cerevisiae. The ELMs consisting essentially of Escherichia coli (“EC-SLM”) or Lactobacillus rhamnosus (“LR-SLM”) show a high degree of variability of the Young’s modulus. However, the Young’s modulus of all reported samples is greater than 5 GPa, as required by claim 1. In contrast, the ELM consisting of Saccharomyces cerevisiae (“SC-SLM”) fails to achieve at least 5 GPa for many of the reported samples. The lack of repeatability of ELMs consisting essentially of Saccharomyces cerevisiae indicates a lack of enablement. The specification does not provide analysis on the sources of experimental design that may lead to the high degree of variability in the S. cerevisiae ELMs. Therefore, one skilled in the art is not enabled to modify the experimental conditions in order to achieve a living material consisting essentially of S. cerevisiae with greater than 5 GPa without undue experimentation. 
State of the prior art and level of predictability. Drachuk et al. (ACS Biomater. Sci. Eng., 2017, Vol. 3, pp. 2278−2292) teaches a living membrane (engineered living material) comprising recombinant E. coli cells immobilized in a bacterial cellulose-silk composite matrix (Abstract), wherein the living membrane has Young’s modulus ranging from 9.6 MPa to 13.4 MPa (Figure 4 (c)), depending on the loading of E. coli (page 2281, column 1, paragraph 1). Gonzalez et al. (Nature Chemical Biology, Vol. 16, 2020, pp. 126–133) teaches a living material comprising Bacillus subtilis spores with a storage modulus of 105 Pa (page 128, column 1, Material and strain selection, paragraph 3). Therefore, engineered living materials are known in the art to possess widely different moduli with a high level of unpredictability.
Quantity of experimentation. In order to achieve an ELM consisting essentially of S. cerevisiae microbial cells with a Young’s modulus of greater than 5 GPa, one of ordinary skill would face undue experimentation. Variables that may impact the Young’s modulus include, but are not limited to: compression pressure of the molds (i.e. how firmly sandwiched the material is between the molds), the choice of substrate onto which the microbial cells are drop cast, the final dryness of the microbial pellet, and the rate of drying.
Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claimed invention. Thus, the claims are not fully enabled by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a hardness of at least 0.2 Gpa to 2.4 Gpa, or a yield strength of at least 60-800 MPa.” The combination of “at least” succeeded by a range creates ambiguity as to the claimed range, since it is unclear whether the lower bound is 0.2 GPa or 2.4 GPa. Likewise, it is unclear whether the lower bound for yield strength is 60 or 800 MPa. Elimination of “at least” is recommended or removal of the upper bound.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 24 depends from claim 1, which recites “an engineered living material (ELM).” Claim 24 recites “the ELM does not comprise living cells.” The contradictory recitation that the material is living, but does not comprise living cells, causes indefiniteness in the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Drachuk et al. (ACS Biomater. Sci. Eng., 2017, Vol. 3, pp. 2278−2292) in view of Retegi et al.(Cellulose, 2010 Vol. 17, pp. 661–669).
Drachuk teaches a living membrane (engineered living material) comprising recombinant E. coli cells immobilized in a bacterial cellulose-silk composite matrix (Abstract). The bacterial cellulose is synthesized from Gluconacetobacter xylinus (Abstract). The Young’s modulus of the membrane ranges from 9.6 MPa to 13.4 MPa (Figure 4 (c)), depending on the loading of E. coli (page 2281, column 1, paragraph 1). Therefore, Drachuk teaches an engineered living material comprising a plurality of microbial cells.
Drachuk does not teach that the engineered living material has a Young’s modulus of at least 5 GPa.
Retegi teaches bacterial cellulose (BC) films compression-molded under pressures of 10 MPa, 50 MPa, or 100 MPa (Abstract) with a Young’s modulus (tensile modulus) of more than 5 GPa and a tensile strength greater than 60 MPa (Table 1; BC 10 MPa, BC 50 MPa, and BC 100 MPa). The bacterial cellulose is synthesized from Gluconacetobacter xylinus (Abstract). Retegi teaches that increasing the compression pressure increases the Young’s modulus of the bacterial cellulose film (Abstract and Table 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that compression-molding the engineered living material of Drachuk would increase the Young’s modulus to more than 5 GPa, as taught by Retegi. One of ordinary skill would have had a reasonable expectation success that applying a technique known in the field of bacterial cellulose would improve Young’s modulus of the engineered living material of Drachuk, which is a product similar to the bacterial cellulose of Retegi.
Regarding claim 5, Applicant’s attention is drawn to Section III of MPEP 2111.03, wherein the transitional phrase “consisting essentially of” is discussed: “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). […] If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drachuk in view of Retegi as applied to claims 1 and 5 above and as evidenced by The Gund Company (2021; hereafter Gund).
See discussion of Drachuk and Retegi above.
Retegi teaches that increasing the compression pressure increased the deformation at break and consequently the tensile strength of bacterial cellulose (page 666, column 1, paragraph 1). Therefore, although Retegi does not teach explicitly yield strength, which is a measure of material’s resistance to elastic deformation, as evidenced by Gund, first figure), the yield strength of a BC-based material would necessarily increase with compression. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that compression-molding the engineered living material of Drachuk would increase the yield strength to more than 60 MPa, as taught by Retegi and evidenced by Gund. One of ordinary skill would have had a reasonable expectation success that applying a technique known in the field of bacterial cellulose would improve yield strength of the engineered living material of Drachuk, which is a product similar to the bacterial cellulose of Retegi.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drachuk in view of Retegi as applied to claims 1 and 5 above, further in view of Nguyen et al. (Nature communications, Vol. 5, No. 1, 2014, pp. 1-10).
See discussion of Drachuk and Retegi above. Retegi teaches that the mechanical properties of bacterial cellulose depend on the orientation and degree of interaction between microfibrils (page 665, column 2, Mechanical behavior, paragraph 1, lines 3-6). Retegi teaches further that a high modulus of bacterial cellulose is attributable to the uniformity in orientation of cellulosic elements (page 666, column 2, paragraph 1).
Neither Drachuk nor Retegi teach that E. coli is engineered to not produce extracellular components.
Nguyen teaches that E. coli form biofilms by producing amyloid nanofibers (curli fibers) with a diameter of 4-7 nm that exist as extended tangled networks encapsulating the cells (page 2, column 1, paragraph 3, lines 2-6). Nguyen teaches an E. coli strain that produces curli fibers as well as a negative control strain without curli fibers (page 8, column 2, Curli biofilm formation, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to replace the E. coli of Drachuk with E. coli engineered to not produce curli fibers. One of ordinary skill in the art would have recognized that the curli fibers of E. coli taught by Nguyen would have disrupted the orientation of bacterial cellulose microfibrils in in the ELM of Drachuk modified by Retegi. One of ordinary skill would have been motivated to eliminate extracellular components because any extracellular components would have interfered with the alignment of bacterial cellulose and hence lessened the modulus of the material, as taught by Retegi.

Claims 12, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Drachuk in view of Retegi as applied to claims 1 and 5 above, further in view of Gonzalez et al. (Nature Chemical Biology, Vol. 16, 2020, pp. 126–133).
See discussion of Drachuk and Retegi above.
Neither Drachuk nor Retegi teach that the microbial cells are xerotolerant, engineered to have enhanced xerotolerance, or xerophilic (claim 12), extremophilic (claim 14) and that the ELM is resistant to organic solvents (claim 25).
Regarding claim 12, bacterial spores comprise microbial cells. Gonzalez teaches that bacterial spores are xerotolerant or resistant to desiccation (page 126, column 2, 2nd passage). 
Regarding claim 14, Bacillus subtilis is considered extremophilic based on its ability to survive desiccation. Gonzalez teaches a hydrogel comprising Bacillus subtilis spores (engineered living material) that is resistant to desiccation and solvents (Abstract). 
Regarding claim 25, Gonzalez teaches that the ELM is resistant to solvents (Abstract) and specifically the organic solvent ethanol (page 127, column 1, paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to replace E. coli in the engineered living material of Drachuk modified by Retegi with the Bacillus subtilis spores taught by Gonzalez . One of ordinary skill would have been motivated to make the substitution in order to achieve the predictable outcome of improved resistance to environmental stresses such as desiccation, as taught by Gonzalez. One of ordinary skill would have recognized that improved resistance to environmental stresses would have rendered the ELM of Drachuk modified by Retegi more suitable to application in a range of environmental conditions.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657